                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHRISTELLA BRIDGEFORTH                                                     PLAINTIFF

v.                               No. 3:17-CV-00247-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                          DEFENDANT

                                        JUDGMENT

      Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, is AFFIRMED. Judgment is

entered in favor of the Commissioner.

      So ordered this 10th day of December, 2018.

 



                                         ________________________________
                                         JEROME T. KEARNEY
                                         UNITED STATES MAGISTRATE JUDGE




                                           1
 
